Citation Nr: 1026586	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-16 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected hypertension.

2.  Entitlement to service connection for diabetic retinopathy.

3.  Entitlement to service connection for a bilateral foot 
disorder, claimed as bunions.

4.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity as secondary to a service-connected 
lumbar spine disability.

5.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity as secondary to a service-connected 
lumbar spine disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1978 to July 1993.  His Form DD 214 also notes 6 years, 7 
months, and 22 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the Veteran did not timely submit a notice 
of disagreement as to the May 2004 rating action but rather 
disagreed with a subsequent November 2005 rating action 
confirming the earlier denials.  However, as the Veteran 
submitted additional evidence within one year from the May 2004 
decision, such rating action did not become final.  See Charles 
v. Shinseki, 587 F. 3d. 1319 (Fed. Cir. 2009).

Concerning the fourth and fifth issues listed on the title page, 
the Board recognizes that the RO originally characterized this 
issue as entitlement to service connection for peripheral 
vascular disease, bilateral lower extremity and polyperipheral 
neuropathy of the hands and feet.  As will be explained further 
below, based on the evidence of record and nature of VA's 
Schedule for Rating Disabilities found in 38 C.F.R. Part 4, the 
Board finds that recharacterization is appropriate here. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The issues of entitlement to service connection for diabetes 
mellitus, diabetic retinopathy, and a bilateral foot disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
Veteran's peripheral neuropathy of the left lower extremity is 
proximately due to his service-connected lumbar spine disability.

2.  The competent evidence of record demonstrates that the 
Veteran's peripheral neuropathy of the right lower extremity is 
proximately due to his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection, on a 
secondary basis, for peripheral neuropathy of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

2.  The criteria for a grant of service connection, on a 
secondary basis, for peripheral neuropathy of the right lower 
extremity have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

As the Board decision is entirely favorable as the issues being 
adjudicated at this time, no further discussion of the VCAA is 
necessary.

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  It is also noted 
that additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006. See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

In this case, the Veteran is service-connected for traumatic 
arthritis of the lumbar spine at L3-L5.  Moreover, the clinical 
evidence demonstrates peripheral neuropathy of the lower 
extremities.  For example, upon VA examination in February 2007, 
there was decreased sensation to vibration in the great toe and 
the second toe, bilaterally.  There was also decreased sensation 
of the feet with respect to monofilament, pinprick, and light 
touch.  Moreover, the VA examiner opined at that time that the 
peripheral neuropathy of the lower extremities was more than 
likely attributable to the lumbar spine disability.  Accordingly, 
all necessary elements of a secondary service connection claim 
have been satisfied.  As such, service connection is hereby 
awarded for peripheral neuropathy of the left and right lower 
extremities.   The Board notes that in reaching this conclusion, 
the evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the left lower 
extremity is granted, subject to governing criteria applicable to 
the payment of monetary benefits.

Service connection for peripheral neuropathy of the right lower 
extremity is granted, subject to governing criteria applicable to 
the payment of monetary benefits.


REMAND

The Board has determined that further development is required 
before the claims on appeal may be adjudicated, for the reasons 
discussed below.

With respect to the diabetes claim, it is determined that an 
examination is required.  Indeed, VA will provide a medical 
examination or obtain a medical opinion if the record, including 
lay or medical evidence, contains competent evidence of a 
disability that may be associated with an event, injury, or 
disease that occurred in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a low 
one.  McLendon, 20 Vet. App. at 83.  

Here, a diagnosis of diabetes mellitus first appears in the 
medical evidence of record in November 2002.  In a June 2004 
private treatment record, G.B.N., M.D., opines that the Veteran's 
diabetes is a secondary consequence of his hypertension.  In an 
October 2005 letter, Dr. N. stated that the Veteran's 
hypertension produced his diabetes.  The Veteran's hypertension 
is service-connected.  While Dr. N.'s opinion indicates that the 
Veteran's diabetes could be related to his service-connected 
hypertension, Dr. N. did not support his expressed opinion with 
any reasons or bases.  Accordingly, a medical examination for the 
purpose of obtaining an opinion as to the etiology of the 
diabetes is in order. 

The Board also points out that, as any decision with respect to 
the claim for service connection for diabetes may affect the 
Veteran's claim for service connection for diabetic retinopathy, 
these claims are inextricably intertwined.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  As the claims should be 
considered together, it follows that, any Board action on the 
diabetic retinopathy claim, at this juncture, would be premature.  
Hence, a remand of this matter is warranted, as well.

An examination is also necessary with respect to the Veteran's 
foot disorder claim.  Indeed, the record reflects in-service 
treatment referable to the right foot.  Moreover, service 
connection is in effect for traumatic arthritis of the lumbar 
spine, traumatic arthritis of the right knee, fasciotomy of the 
right leg, and arthritis of the bilateral hips.  A VA examiner 
observed in April 2004 that the Veteran has a slow gait.  In 
July 2005, a VA examiner indicated that the Veteran's gait was 
very laborious with a cane in his right hand.

No etiologic opinion is of record concerning the Veteran's 
current foot disabilities.  In light of the Veteran's in-service 
toe injury as well as other service-connected disabilities, 
medical examination for etiology opinion by an appropriate 
physician is in order to determine if any present foot disability 
is a result of the Veteran's active service or is due to an 
altered gait arising from the Veteran's other service connected 
disorders.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent 
records of evaluation and/or 
treatment of the Veteran (dated from 
November 2006 to the present) from 
the Columbia, South Carolina, VAMC.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from 
Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  Afford the Veteran a VA examination 
to determine the nature and etiology of 
his diabetes mellitus.  The examiner is 
requested to state whether it is at least 
as likely as not that the current 
disability is (a) causally related to 
active service, or (b) causally related 
to or is aggravated by any or all of the 
Veteran's service-connected disabilities, 
to include hypertension.  If aggravation 
of the nonservice-connected disability by 
the service-connected hypertension is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.    

Moreover, in making this determination, 
the examiner is requested to comment on 
the June 2004 and October 2005 letters 
from Dr. G.B.N.  Any opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
If the examiner cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative.

The claims file must be reviewed in 
conjunction with this request, and the 
examination report should indicate that 
such review occurred.

3.  Afford the Veteran a VA orthopedic 
examination to determine the nature and 
etiology of his claimed bilateral foot 
disorders, to include bunions.  All 
diagnoses are to be noted.  For each 
diagnosis, the examiner is requested to 
state whether it is at least as likely as 
not that the current disability is (a) 
causally related to active service, or 
(b) causally related to or is aggravated 
by any or all of the Veteran's service-
connected disabilities, to include as due 
to an altered gait caused by the service-
connected lumbar spine, right leg, and 
bilateral hip disorders.  If aggravation 
of the nonservice-connected disability by 
any service-connected disorder is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.  

Any opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.

The claims file must be reviewed in 
conjunction with this request, and the 
examination report should indicate that 
such review occurred.

4.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


